Citation Nr: 1039166	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-36 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
cervical spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1964 to 
September 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection for a cervical spine 
condition is warranted as secondary to his service connected pes 
planus.  The Veteran believes that his service connected pes 
planus altered his gait, which ultimately caused his cervical 
spine condition. 

When the Veteran's claim was originally reviewed and denied in 
June 1995, the RO did not consider the matter of secondary 
service connection. The Veteran had not raised this theory, nor 
did the record raise this matter.   It is clear that the Veteran 
is now pursuing this as a new avenue of entitlement.  
Nevertheless, the Court of Appeals for Veteran Claims (Court) 
recognized that a claim based on a new theory of entitlement is 
not a new claim, but constitutes an application to reopen the 
previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 
(1997).

With regard to procedural due process matters, it is noted that 
the Veteran was provided inadequate notice under the Veterans 
Claims Assistance Act (VCAA).  (See July 2005 VCAA notice).  The 
Veteran was never provided notice of what constituted a new and 
material evidence claim and what evidence he needed to submit to 
substantiate his claim.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  

Service connection on a secondary basis is warranted when it is 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease or 
injury or that service-connected disease or injury has 
chronically worsened the disability for which service connection 
is sought.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). With regard to the Veteran's claim, it is 
noted that he was never provided VCAA notice regarding the type 
of evidence necessary to establish a secondary service connection 
claim.  (See July 2005 VCAA notice).  Accordingly, the Board 
concludes that this case must be remanded for compliance with the 
required notice and duty to assist provisions because it would be 
potentially prejudicial to the Veteran if the Board were to 
proceed with a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  As the Board cannot rectify this 
procedural deficiency on its own, see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), 
this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with proper notice 
regarding what constitutes new and material 
evidence with regard to his claim of 
service connection for a cervical spine 
condition.  The Veteran should be informed 
of the basis for the previous denial of 
benefits, as well as what evidence and 
information is necessary to reopen his 
claim of service connection.  See 38 C.F.R. 
§ 3.156 (2009); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In addition, the Veteran 
should be informed of how to establish a 
secondary service connection claim under 
38 C.F.R. § 3.310. 

2.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim of service 
connection.  If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


